


EXHIBIT 10.20

PMC (Nova Scotia) Company Bonus Plan

1. Every fiscal quarter an amount equal to four percent (4%) of PMC's Quarterly
Earnings, as hereinafter defined, shall be pooled (the "Quarterly Bonus Pool").
In the event that there is a loss in any quarter such amount shall be recouped
before earnings in subsequent quarters are eligible for participation in the
Quarterly Bonus Pool. Employees participating in the bonus plan shall be
eligible to receive a bonus to be determined quarterly from the Quarterly Bonus
Pool, the amount of which, if any, shall be in the sole and exclusive discretion
of PMC's management committee.
2.
Every year an amount equal to six percent (6%) of PMC's Annual Earnings, as
hereinafter defined, shall be pooled (the "Annual Bonus Pool"). Employees
participating in the bonus plan shall be eligible to receive a bonus to be
determined annually from the Annual Bonus Pool, the amount of which shall be in
the sole and exclusive discretion of PMC's management
3.
(a)
Quarterly Earnings shall equal EBITDA for such quarter less an administrative
fee of $.02 Cdn. per outright purchased barrel during such quarter.
 
(b)
Annual Earnings shall equal EBITDA for such annual period less an administrative
fee of $.02 Cdn per outright purchased barrel during such period.
 
(c)
For the purposes of this Schedule, "EBITDA" shall have the meaning given to it
in Section 1.1 of this Agreement, except that "net of bonuses" shall be deleted.
 
(d)
The administrative fee referred to above shall not be increased for three years.
 
(e)
All payments made with respect to the Quarterly Bonus Pool and Annual Bonus Pool
shall be paid three months in arrears.
4.
For the year 2001, the Annual Bonus Pool shall related to the period from the
Effective Time through December 31, 2001 and the first Quarterly Bonus Pool
shall be for the month of March and thereafter the Quarterly Bonus Pool shall be
attributable to calendar quarters. All employees of the Vendor hired by the
Purchaser shall be eligible to be included in the 2001 Annual Bonus Pool and the
first Quarterly Bonus Pool.
5.
Except as otherwise approved by PMC's management committee, to qualify for
participation in the Quarterly Bonus Pool or Annual Bonus Pool, the employee has
to be actively employed by PMC for the period from the first day of the
applicable bonus period through the date the Quarterly and/or Annual Bonus Pools
are payable.
6.
Nothing in this Plan shall interfere with or limit in any way the right of PMC
to terminate any Employee's employment at any time, nor confer upon any Employee
any right to continue in the employ of PMC. No award under this Plan shall
constitute an employment agreement (or part of an employment agreement) with PMC
or give rise to liability on the part of PMC for severance payments. The awards
under this Plan are not intended to be treated as compensation for any purpose
under any other PMC plan or benefit.
7.
For Employees hired by PMLP then wherever PMC appears above, PMLP shall be
substituted therein.
8.
This Bonus Plan shall not be amended or modified by PMC or PMLP for a period of
three years. Thereafter, the Bonus Plan may be amended or modified as determined
by the general partner's board of directors.
9.
Sales personnel whose primary compensation is commission (including consultants)
may be excluded from the Annual Bonus Pool and the Quarterly Bonus Pool.

--------------------------------------------------------------------------------


